Title: To Thomas Jefferson from Richard Douglas, 18 January 1809
From: Douglas, Richard,Bolles, Isaiah
To: Jefferson, Thomas


                  
                     Sir,
                     Jan’y 18th 1809—
                  
                  As the time is nearly approaching when you will resign the important charge with which you have been invested, and retire with honor to the station of a private Citizen we feel it our duty and do with pleasure embrace the present opportunity of expressing our sincere approbation, of the wise & prudent measures which you have recommended and which have been pursued by Congress, in the management of our National concerns during the course of your administration, which have been as astonishing to your Enemies as they have been satisfactory to your friends—
                  Being situated in a part of the Union where Republican principles were not very popular we were (just prior to your election) frequently told that your avowed opposition to the Christian Religion was such, that should you be elected, all Religious Institutions would be utterly subverted—but to the confounding the Authors of this unjust calumny it is with the greatest pleasure we can state that our Religious Rights & priviledges have not in the least been abridged or infringed upon, and so far from Republicanism being hostile to true Religion, we have it in our power to remark, that upon a review of the minutes taken at our yearly Conferences there has been much larger additions to our Societies in the United States within the last Eight years, than there has been in the same length of time at any other period since we were Known as a people—
                  But considering the weight of public concerns which at this important & critical period must necessarily devolve upon you, we dare not infringe upon your time by a lengthy address, but trust you will except this as a tribute of our high respect for your Person, & the only reward we can offer for the many distinguishing & important services, which you have so long and so faithfully rendered to your Country
                  May your state of retirement be crowned with the smiles of Heaven, and when you shall be called to give up your final account, may you receive the plaudit of the Judge of all the Earth and rest in the bosom of everlasting Peace
                  Signed in behalf of the Society of the Methodist Episcopal Church at New London Connecticut
                  
                     Richard Douglas Senior
                     Isaiah Bolles Brethren
                  
               